Citation Nr: 1619147	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  12-30 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating for persistent day-time hypersomnolence due to Parkinson's disease in excess of 30 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to October 1994.

This case comes before the Board of Veterans Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2014 and July 2015, the Board, in part, remanded the issue listed on the title page for additional evidentiary development.  The issue has now been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire initial rating period on appeal, the Veteran's service-connected persistent day-time hypersomnolence due to Parkinson's disease has not been manifested by the required use of a breathing assistance device such as continuous airway pressure (CPAP) machine, chronic respiratory failure with carbon dioxide retention or cor pulmonale, or required tracheostomy.  


CONCLUSION OF LAW

The criteria for entitlement to an initial rating for persistent day-time hypersomnolence due to Parkinson's disease in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.100, Diagnostic Code 6847 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim to include where warranted by law, and affording the claimant VA examinations.  38 U.S.C.A. §§ 5103, 5103A.  The evidence of record, lay and medical, does not indicate that there has been a material change in the severity of the Veteran's service-connected persistent day-time hypersomnolence due to Parkinson's disease on appeal since the Veteran was last examined in March 2015.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).  

Additionally, there is no evidence that additional records have yet to be requested.  There was also substantial compliance with the October 2014 and July 2015 remand directives.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Governing Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Analysis 

The Veteran filed an initial claim requesting service connection for Parkinson's disease in April 2009.  Pursuant to that claim, service connection for persistent day-time hypersomnolence due to Parkinson's disease was granted in an August 2012 rating decision.  The Veteran was assigned a 30 percent disability rating effective from June 4, 2012.  See 38 C.F.R. § 4.100, Diagnostic Code 6847.

Diagnostic Code 6847 provides that sleep apnea syndromes (obstructive, central, mixed) warrants a 30 percent rating for persistent day-time hypersomnolence, a 50 percent rating for the required use of a breathing assistance device such as CPAP machine, and a 100 percent rating, the maximum available, for chronic respiratory failure with carbon dioxide retention or cor pulmonale or required tracheostomy.

After review of the pertinent evidence of record, as discussed below, the Board finds that the Veteran's service-connected persistent day-time hypersomnolence due to Parkinson's disease has not been manifested by the required use of a breathing assistance device such as CPAP machine, chronic respiratory failure with carbon dioxide retention or cor pulmonale, or required tracheostomy at any time.  In fact, the Veteran has not asserted that this service-connected disability has been manifested by such findings at any time during the appeal.  As such, an initial rating in excess of the currently-assigned 30 percent disability rating is not warranted.

At a June 4, 2012 VA examination for Parkinson's disease, the examiner marked the Veteran manifested moderate sleep disturbance (insomnia or daytime "sleep attacks"). 

At a March 2015 VA examination for Parkinson's disease, the Veteran reported having vivid dreams, screaming in his sleep, and awakening hitting his wife.  Following the evaluation, the examiner marked the Veteran manifested severe sleep disturbance (insomnia or daytime "sleep attacks"). 

Review of VA treatment records dated throughout the appeal period show the Veteran reported increased difficulty sleeping due to pain from Parkinson's disease-related disabilities, fighting to stay active and awake during the daytime, use of over-the-counter sleep aids with little results, and having vivid dreams.

In December 2012, the Veteran underwent a private sleep study through Metro Health Hospital.  Review of the report reveals a CPAP trial was tried, the Veteran did not appear to meet the ordered criteria for a split night study, a CPAP was not implemented, and the Veteran did not have a diagnosis of obstructive sleep apnea.  Noted recommendations for the Veteran included sleep hygiene education and supporting literature, check a set of sleep logs for six weeks, optimize his medical management, and return to sleep lab as needed.

The Board has considered the Veteran's reported history of symptomatology related to the service-connected disability pursuant to seeking VA compensation benefits and at VA and private treatment sessions and VA examinations.  Specifically, he reported in an April 2015 statement to having exhaustion lasting from 20 minutes to a couple of hours.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Nevertheless, the weight of the evidence, lay and medical, preponderates against a finding that the Veteran is entitled to a disability rating in excess of 30 percent for his service-connected persistent day-time hypersomnolence due to Parkinson's disease.  The 30 percent disability rating assigned accurately reflects the symptomatology associated with the Veteran's disability.  

The Board has also considered the possibility of staged ratings and finds that the schedular rating for the disability on appeal has been in effect for the appropriate period on appeal.  Accordingly, any additional staged ratings are inapplicable.  See Fenderson, 12 Vet. App. at 119.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have also been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. at 595.  The Board notes that the Veteran has been service connected for additional complaints and symptomatology related to his service-connected Parkinson's disease, to include urinary incontinence, peripheral neuropathy of the bilateral lower extremities, neurologic defects of the bilateral upper extremities, speech changes, difficulty chewing/swallowing, constipation, depression and cognitive impairment, loss of smell, erectile dysfunction, and loss of automatic movements of the eyes.  Any issue pertaining to a higher rating for any of these service-connected disabilities is not currently on appeal before the Board.

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected persistent day-time hypersomnolence due to Parkinson's disease is so exceptional or unusual as to warrant referral to the Director, Compensation Service for the assignment of a higher rating on an extra-schedular basis for any time during the appeal period.  See 38 C.F.R. § 3.321(b)(1).

A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation for the appeal period with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the persistent day-time hypersomnolence due to Parkinson's disease for which service connection is in effect.  See 38 C.F.R. § 4.100, Diagnostic Code 6847.  Throughout the course of the appeal, the Veteran's medical history includes persistent day-time exhaustion, vivid dreams, difficulty sleeping, use of over-the-counter sleep aids, and fighting to stay active and awake during the day time.

As the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App.111, 115-16 (2008); see also Yancy v. McDonald, 27 Vet.App. 484, 495 (2016) (noting that "the first Thun element compares a claimant's symptoms to the rating criteria").  The evidence does not show anything unique or unusual about the Veteran's persistent day-time hypersomnolence due to Parkinson's disease that would render the schedular criteria inadequate.

Based on the foregoing, the Board finds that the requirements for referral for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Thun, 22 Vet.App. at 115-16.  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).  

Finally, a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  There is no showing that this holding is pertinent to the instant case.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions insofar as they impact the disability picture of the disability presently on appeal.  See Yancy, 27 Vet.App. at 495 (clarifying that, "although Johnson requires the Board, in certain cases, to discuss the collective impact of a claimant's service-connected disabilities, it does not alter the Board's jurisdiction over individual schedular or extraschedular ratings.")  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for this disability.

The issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record in connection with the service-connected persistent day-time hypersomnolence due to Parkinson's disease currently on appeal and, thus, is not addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In fact, the Veteran has indicated that he is employed and has not reported that this employment is less than gainful.



ORDER

An initial rating for persistent day-time hypersomnolence due to Parkinson's disease in excess of 30 percent is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


